Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Application has been granted the petition of special status under the Cancer Immunotherapy Pilot Program as set forth in the notice published in 81 Federal Register 42328 (June 29, 2016).
This action is in response to the papers filed on March 12, 2021. Claims 150-166 are currently pending. No claims were amended, canceled or newly added by Applicants’ amendment filed on 3/12/2021.
Applicants’ election without traverse of Group I, claims 150-157, directed to a method of treating cancer in response to the restriction requirement filed on 1/15/2021 is acknowledged.
Claims 158-166 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-III is maintained for reasons of record, and hereby made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Therefore, claims 150-157 are currently under examination to which the following grounds of rejection are applicable.  
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/IB2019/050194, filed January 10, 2019, which claims priority to Korean Application No. 10-2018-0004238, filed January 12, 2018. Filing on June 26, 2020 of a certified untranslated copy of the Korean Application No. 10-2018-0004238, is acknowledged. 
January 12, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6-26-2020 and 3-12-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
However, the following references of the IDS filed on 6/26/2020 have considered by the examiner to the extent that an English translation of the abstract has been provided, as indicated on Form PTO 1449.
Reference B02, WO 2018012895, has been considered to the extent that an English abstract of the document has been provided.
Reference B03, WO 2020057486, has been considered to the extent that an English translation of the relevant portions of the document has been provided.
All other documents in said Information Disclosure statements were considered as noted by the Examiner initials in the copy attached hereto.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 150-166 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-149 of copending Application No. 17/205,951 as per claims filed 3/12/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of Application 17/205,951.
Claim 1 of  ‘951 is directed to a vector, comprising: a base sequence encoding two types of short hairpin RNA (shRNA) which inhibit the expression of at least one gene that weakens the function of immune cells, and a base sequence encoding a chimeric antigen receptor (CAR) or a monoclonal T cell receptor (mTCR). 
Claim 143 of ‘951 is directed to a method of treatment comprising administering to a subject having a disease or condition in need of immune therapy the immune cell comprising the vector of claim 1.
Claim 150 of the instant invention is directed to method of treating cancer, comprising administering an immune cell to a human subject having cancer, said immune cell comprising (i) a first nucleotide sequence encoding a first short hairpin RNA (shRNA) that inhibits expression 
Because the instant claims are specifically directed to shRNAs encoding PD-1 and TIGIT, claims 150-166 of the instant application embrace the invention as set forth in claims 1-149 of copending Application No. 17/205,951.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 150-157 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beatty et al. (U.S. Pub. 2016/0311917, issued as U.S. Patent 10,640,569; of record IDS filed on 6/26/2020) in view of Slepushkin et al., (US Pub. 2020/0399655; filing priority Nov 23, 2015;  of record).

    PNG
    media_image1.png
    208
    545
    media_image1.png
    Greyscale
Regarding claim 150,  Beatty et al., teaches methods of treating cancer comprising administration of T cell engineered with a vector comprising: an inhibitory nucleic acid such as a short hairpin ribonucleic acid (shRNA) which inhibits expression of a molecule that inhibits T cell function; and (b) an isolated nucleic acid molecule encoding a chimeric antigen receptor(CAR) (see abstract; paragraphs [003 l]-[0037]; claims 76-92, 101-103; figures 47A-47E). FIGS. 47C and 47D, for example, illustrate that transcription of the shRNA and CAR occurs through the U6 and EF1 alpha promoters in different directions (paragraph [0105]).  In relation to shRNA targeting of checkpoint inhibitors that inhibit T-cell function, Beatty discloses examples of inhibitory molecules including PD1 and TIGIT (paragraphs [0280][0286]) and the generation of T-cell deficient cells 
Beatty et al., does not explicitly teach a  nucleotide sequence encoding a second shRNA. 
However, the  benefits of targeting and removing check point inhibitors including at least PD1 and TIGIT that otherwise negatively affect the expansion and/or function of CART cells was well known in the art before the effective filing date of the claimed invention, as evidenced by the teachings of Slepushikin et al., (paragraphs [0241]; [0372]).
In order to potentiate the immune response to the CAR-T cells and to enhance the therapeutic benefit to the host, it would have been prima facie obvious for one of ordinary skill in the to deplete expression of check point inhibitors within a CAR-expressing cell including at least PD1 and TIGIT by administering at least a first short hairpin RNA that inhibits expression of PD1 and a second short hairpin RNA that inhibits expression of TIGIT. The manipulation of previously identified DNA fragments and cell transformation systems in immunotherapy is within the ordinary level of skill in the art of molecular biology. The practitioner in the art would readily understand that blocking or reducing expression of molecules that inhibit T cell function such as check point inhibitors would be reasonably expected to benefit the treatment of cancer with engineered CAR-T cells. Selection and optimization of at least two shRNA to inhibit PD1 and TIGIT for delivery of a therapeutically effective CAR-T cells is deemed to be within the scope of one of ordinary skill in the art without undue experimentation, taking into account th e above-disclosed factors and the clinical profile of the cancer patient considered for immunotherapy therapy.

Regarding claim 152, Beatty et al., teaches treatment of cancer by administration of CAR-expressing cells, e.g., CART cells, comprising  a mixture of cells expressing different CARs having an anti-CD19 binding domain (paragraph [0285]).
Regarding claims 153 and 154, Beatty et al., discloses host immune cells including a B-cell, a dendritic cell,  a T cell or a NK cell, and human-derived T cells (paragraphs [0140];[0365]).
Regarding claim 155, Beatty et al., teaches CAR-expressing cells wherein the intracellular signal transduction domain comprises “a costimulatory domain of CD28, CD27, ICOS, e.g., an intracellular signaling domain of CD28, CD27 and/or ICOS, and/or a primary signaling domain, e.g., of CD3 zeta” (paragraph [0508]).
Regarding claim 156-157, Beatty et al., exemplifies in FIGS. 47C and 47D functional transcription of shRNA regulated by the U6 promoter (paragraphs [0105][[0165]). Beatty et al., discloses various elements encoding sequences in the same or separate nucleic acids [0301], such that it would have been obvious for one of ordinary skill in the art to have a first nucleotide sequence and a second nucleotide sequence on a single vector under the same promoter or different promoter to regulate expression of the first shRNA/second shRNA and CAR depending on the detailed goal of the system and, at least in part, on previous examples of promoters and transcription factors in the host immune cell. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633